Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Analysts International Corporation, 3601 W. 76th Street, Minneapolis, Minnesota
55435 (“AIC” or the “Company”) and Andrew K. Borgstrom, 5562 Linden Avenue, La
Grange Highlands, Illinois 60525 (“Executive”).

 

RECITALS

 

The Company desires to retain the Executive and the Executive desires to accept
employment with the Company under the terms and provisions set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows

 

AGREEMENT

 

1.                                       Term. The Term of this Agreement shall
commence on the date on which it is last signed by Company or Executive and
shall continue through March 31, 2011 (the “Initial Period”). It shall be
extended for one additional year thereafter (the “Renewal Period”), at the
option of the Company, provided the Company provides notice to Executive of the
renewal at least ninety (90) days prior to the expiration of the Initial Period.
Thereafter, the Agreement shall be automatically self-renewing for additional
one year Renewal Periods unless either party provides the other with notice of
non-renewal at least ninety (90) days prior to the expiration of the current
term. The Initial Period and any Renewal Period(s) are herein referred to
collectively as the “Employment Period.” Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 7.

 

2.                                       Employment; Best Efforts. The Company
agrees to employ and engage the services of Executive during the Employment
Period as President and Chief Executive Officer of the Company, reporting to the
Board of Directors, and the Executive agrees to serve the Company in such
capacity, on a full-time basis subject to his ongoing work as Chair of
RapiDemand Corp., during the Employment Period of this Agreement.  In that
capacity, and without limitation, Executive shall perform such duties and
responsibilities on behalf of the Company as are customary of the chief
executive officer of a publicly traded company of similar size and operations,
to a level consistent with the highest standards of one holding such position in
similar businesses or enterprises and agrees not to render services to anyone
other than the Company (or its parent or subsidiaries) for compensation as an
employee, consultant, or otherwise during the term of this Agreement, except as
provided in this Section 2, in Section 3 below or with prior consent of the
Board of Directors. Executive shall perform faithfully the responsibilities
assigned to him in accordance with this Agreement.

 

3.                                       Personal Activities; Boards of
Directors. The provisions of Section 2 of this Agreement will not be deemed to
prohibit Executive from devoting reasonable time to personal matters, or from
serving as Chair of RapiDemand Corp., with or without compensation, provided
that such activities do not interfere with Executive’s primary duties to the
Company, present a conflict with the interests of the Company or violate the
Board’s policies communicated to Executive relating to service as a board member
to publicly held companies or codes of conduct for its employees. After the date
of this Agreement, Executive will accept a new appointment or election to the
board of another company only with the prior consent of the Company’s Board of

 

--------------------------------------------------------------------------------


 

Directors.

 

4.                                       Location. Executive will provide his
services in the Minneapolis, Minnesota area. Notwithstanding the foregoing, the
parties recognize and acknowledge that Executive may be required to spend
considerable business time in locations other than the Minneapolis, Minnesota
area.  AIC will lease an apartment for Executive in or around Edina, Minnesota
(not to exceed a monthly rental of $1,600.00) and will either lease a car for
Executive (not to exceed a monthly lease cost of $440.00) or reimburse Executive
for car expense up to $440 per month.  AIC will also reimburse Executive for
reasonable airfare for travel between Chicago and Minneapolis (not to exceed
four round-trips a month). Reimbursements will be made in accordance with
Company policies, but in no event later than December 31 of the calendar year
after the year in which the expense was incurred.  Reimbursements in one year
will not affect the expenses available for reimbursement in any subsequent
year.  The right to reimbursement is not subject to liquidation or exchange for
any other benefit.

 

5.                                       Compensation and other Employment
Terms.

 

5.1.                              Base Salary. During the Employment Period, the
Company shall pay Executive an annualized base salary of $390,000.00 (“Base
Salary”).  The Base Salary shall be payable in cash, subject to applicable
withholdings, in accordance with the then-current payment policies of the
Company for its executives.

 

5.2.                              Incentive Compensation Bonus. As further
compensation, Executive will be eligible to earn an annual bonus in such amount
as the Board of Directors, in its sole discretion, shall determine; provided,
however, that if AIC attains profitability (i.e., achieves net income as
reflected in its quarterly statements of operations) during at least two
consecutive quarters in fiscal year 2010, Executive shall be paid a bonus for
fiscal year 2010 of not less than $100,000. No bonus shall be payable for
services performed in 2010 if AIC does not attain profitability during at least
two consecutive quarters in fiscal year 2010. Any bonus earned shall be payable
in cash, subject to applicable withholdings, within 30 days of the Company’s
filing of its Form 10-K for fiscal year 2010 (or, in the event that payment is
not made by March 15, no later than December 31 of such calendar year).

 

5.3.                              Stock Options. Simultaneously with executing
this Agreement, AIC is also granting Executive 750,000 stock options as set
forth in the Incentive Stock Option Agreement attached hereto as Exhibit A.

 

5.4.                              Fringe Benefits. The Company will also provide
Executive the following:

 

5.4.1.                     Medical Insurance Costs.  The Company will pay the
full cost for family health insurance coverage, including co-pays and
deductibles, if any, for Executive, comparable to that provided to other senior
executives of the Company.

 

5.4.2                        Paid Time Off. Executive shall be entitled to paid
time off at his discretion and as business conditions warrant. If necessary due
to business conditions of the Company, Executive agrees to obtain concurrence
from the Chairman of the Board prior to taking paid time off of more than five
(5) consecutive business days.

 

5.4.3.                     Paid Parking.  The Company will provide Executive
with a paid

 

2

--------------------------------------------------------------------------------


 

indoor, underground parking spot, if available from the building, at the
Company’s office building presently located at 3601 West 76th Street,
Minneapolis, Minnesota 55435.

 

5.4.4.                     Business Expenses. Executive will be entitled to
reimbursement of all reasonable, business-related travel and other expenses
incurred by Executive in the ordinary course of business on behalf of the
Company, so long as such expenses are incurred, documented and authorized
pursuant to the Company’s expense reimbursement policies. Reimbursements will be
made in accordance with Company policies, but in no event later than December 31
of the calendar year after the year in which the expense was incurred. 
Reimbursements in one year will not affect the expenses available for
reimbursement in any subsequent year.  The right to reimbursement is not subject
to liquidation or exchange for any other benefit.

 

6.                                       Insurance Policies.

 

The Company will keep all Directors and Officers insurance policies current and
will identify Executive, if appropriate, on all such policies

 

7.                                       Termination.

 

7.1.                              Death. This Agreement shall terminate
automatically upon the Executive’s death. All compensation then accrued
hereunder shall be paid to the Executive’s beneficiaries, representatives or
heirs, as appropriate.

 

7.2.                              Disability. If, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive (a) shall have been
absent from the full-time performance of his duties with the Company for three
consecutive months, and (b) shall not, within 30 days after written notice of
disability termination is given to the Executive, have returned to the full-time
performance of his duties, the Company may terminate the Executive’s employment
for disability. During such period of absence, the Executive shall continue in
employment and receiving the benefits provided in Section 5 hereof, and
thereafter the Executive’s benefits shall be determined under any applicable
disability insurance plan or policy that may then be in effect.

 

7.3.                              Cause. The Company may terminate the
Executive’s employment for Cause. For purposes of this Agreement, “Cause” shall
mean (A) any act of dishonesty or knowing and willful breach of fiduciary duty
on the Executive’s part which is intended to result in his personal enrichment
at the expense of the Company; (B) commission of a felony involving dishonest or
unethical conduct that a reasonable person would consider damaging to the
reputation of the Company, or (C) refusal to comply with the reasonable
directions of the Company’s Board of Directors. If the Executive’s employment is
terminated for Cause, the Company shall pay the Executive his full accrued Base
Salary through the date of termination at the rate in effect at the time of such
termination, and the Company shall have no further obligation to the Executive
under this Agreement. Any unpaid incentive compensation or performance bonus
shall be forfeited if the Executive is terminated for Cause.

 

7.4.                              Termination by the Company or Executive Other
than for Cause. This Agreement may be terminated by AIC or Borgstrom at any time
without cause with ninety

 

3

--------------------------------------------------------------------------------


 

(90) days advance written notice to the other party. In the event AIC terminates
this Agreement without cause, AIC may provide payments due in lieu of notice and
no severance shall be payable.

 

7.5.                              Mutual Agreement. This Agreement may also be
terminated by mutual agreement of the parties.

 

8.                                       Intellectual Property Rights.

 

8.1.                              Non-infringement.  Executive agrees that all
work products created or produced by Executive during the course of his
employment with the Company will be Executive’s original work and will not
infringe upon or violate any patent, copyright, trade secret, contractual or
other proprietary right of any third party.

 

8.2.                              Disclosure.  Executive agrees to disclose and
describe to the Company, on a timely basis, all works of authorship, inventions
and all other intellectual property that Executive may solely or jointly
discover, conceive, create, develop, produce or reduce to practice while
employed by the Company (“Company Inventions”).

 

8.3.                              Assignment.  Executive hereby assigns and
agrees to assign to the Company, or its designee, Executive’s entire right,
title, and interest in and to all Company Inventions. Executive represents that
the Company’s rights in all such Company Inventions will be free and clear of
any encumbrances, liens, claims, judgments, causes of action or other legal
rights or impediments.

 

8.4.                              Independent Development.  NOTICE: Pursuant to
Minnesota Statutes § 181.78, Executive is hereby notified that the foregoing
agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on the employee’s own time, and (1) which does not relate
(a) directly to the business of the Company (or a Client) or (b) to the
Company’s (or its Client’s) actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by the
employee for the Company or its Clients.  For purposes of this Section 10.4, the
term “Client” shall have the same meaning as set forth in Section 12.2 of this
Agreement.

 

8.5.                              Works for Hire.  Executive acknowledges and
agrees that all original works of authorship which are made by Executive (solely
or jointly with others) within the scope of his employment and which are
protectable by copyrights, are “works made for hire” as that term is defined in
the United States Copyright Act (17 U.S.C. § 101) and that, as such, all rights
comprising copyright under the United States Copyright laws will vest solely and
exclusively in his employer, the Company.  Executive hereby irrevocably and
unconditionally waives all so-called moral rights that may vest in Executive
(whether before, on or after the date hereof) in connection with Executive’s
authorship of any copyright works in the course of his employment with the
Company, wherever in the world enforceable, including without limitation the
right to be identified as the author of any such works and the right of
integrity (i.e., not to have any such works subjected to derogatory treatment),
and Executive agrees never to assert any such moral rights with respect to any
Company Invention.

 

8.6.                              Enforcement; Cooperation.  Executive agrees to
perform, during and after his employment, all acts reasonably deemed necessary
or desirable by the Company to

 

4

--------------------------------------------------------------------------------


 

permit and assist it, at its expense, in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Inventions hereby assigned to the Company.  Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in the
registration and enforcement of applicable patents, copyrights, maskworks or
other legal proceedings.

 

8.7.                              Attorney in Fact.  In the event that the
Company is unable for any reason, whether during or after Executive’s employment
by the Company, to secure Executive’s signature to any document required to
apply for or execute any patent, design rights, registered designs, trademarks,
copyright, maskwork or other applications with respect to any Company Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agents and attorneys-in-fact to act for and on his behalf and instead of
Executive, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
maskworks or other rights thereon with the same legal force and effect as if
executed by Executive.

 

9.                                       Confidentiality.

 

9.1.                              Confidential Nature of Relationship. 
Executive acknowledges that his employment by the Company creates a relationship
of confidence and trust with respect to Confidential Information (as hereinafter
defined).  During the course of his employment with the Company, the Company
agrees to provide Executive with access to Confidential Information.  Executive
expressly undertakes to retain in strict confidence all Confidential Information
transmitted or disclosed to Executive by the Company or the Company’s clients,
and will never make any use of such information except as (and then, only to the
extent) required to perform Executive’s employment duties for the Company. 
Executive will take such protective measures as may be reasonably necessary to
preserve the secrecy and interest of the Company in the Confidential
Information.  If Executive becomes aware of any unauthorized use or disclosure
of Confidential Information by any person or entity, Executive will promptly and
fully advise the Company of all facts known to Executive concerning such
unauthorized use or disclosure.

 

9.2.                              Definition.  “Confidential Information” means
all confidential or proprietary information and data, in their broadest context,
originated by, on behalf of the Company or its clients and within the knowledge
or possession of the Company (including any subsidiary, division or legal
affiliate thereof).  Without in any way limiting the foregoing, Confidential
Information includes, but is not limited to: information that has been
designated as proprietary and/or confidential; information constituting trade
secrets; information of a confidential nature that, by the nature of the
circumstances surrounding the disclosure, should in good faith be treated as
proprietary and/or confidential; and Company Inventions. Confidential
Information also includes information of a confidential nature relating to the
Company’s clients, prospective clients, strategic business relationships,
products, services, suppliers, personnel, pricing, recruiting strategies, job
candidate information, employee information, sales strategies, technology,
methods, processes, research, development, systems, techniques, finances,
accounting, purchasing and business plans.

 

5

--------------------------------------------------------------------------------


 

9.3.                              Exclusions.  Confidential Information does not
include information which: (A) is generic; (B) is or becomes part of the public
domain through no act or omission of Executive; (C) was in Executive’s
possession prior to the disclosure and was not obtained by Executive in breach,
either directly or indirectly, of any obligation to the Company or any client of
the Company’s; (D) is disclosed to Executive by a third party without
restriction on disclosure; or (E) is independently developed by Executive using
his own resources, entirely on his own time, and without the use of any
Confidential Information.

 

9.4.                              Protected Health Information.  If during the
course of his employment with the Company, Executive receives any “protected
health information” regarding any individual other than Executive, as that term
is defined in 45 CFR, Part 164, Subpart E (“Privacy of Individually Identifiable
Health Information”): (A) Executive agrees to maintain all such information in
strict confidence in accordance with the requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA); (B) Executive agrees that he
will make no use whatsoever of any such information except as required to
perform Executive’s employment duties; and (C) Executive agrees that he will
never record, store, file or otherwise maintain, in any computer or other
storage device owned by the Company or by Executive, any “protected health
information” other than in accordance with Company policy. Executive agrees to
alert the Company promptly if he becomes aware of any misuse or unauthorized
disclosure of any such information.

 

9.5.                              Additional Confidentiality Agreements. 
Executive agrees to execute such additional non-disclosure and confidentiality
agreements as the Company’s clients may from time to time request the Company to
have its key employees execute in order for the Company to conduct business with
its clients.

 

10.                                 Use of Confidential or Material Non-Public
Information; Codes of Conduct.

 

10.1.                        Confidential or Material, Non-Public Information. 
Executive acknowledges that he is prohibited from using or sharing any
Confidential Information for personal gain or advantage (in securities
transactions or otherwise), or for the personal gain or advantage of anyone with
whom Executive improperly shares such information.  Specifically as to material,
non-public information of the Company, Executive agrees to comply during the
Employment Period with the Company’s insider trading policy in effect at the
commencement of employment and as amended from time to time.

 

10.2.                        Codes of Conduct.  Executive agrees to carefully
review, sign and fully comply with any Code of Conduct (or similar policy) of
the Company either having general applicability to its employees or specifically
to Executive.

 

11.                                 Restrictions against Solicitation;
Non-Interference.

 

During his employment by the Company and for a period of eighteen (18) months
after termination of such employment for any reason, Executive agrees that he
will not engage in the following conduct.

 

11.1.                        Restrictions against Solicitation.  Executive will
not, directly or indirectly, initiate any solicitation or recruitment effort for
the purpose of attempting to hire any employee of the Company or to induce any
employee of the Company to leave his employment with the Company other than
through general solicitation or advertisement not directed at Company employees.

 

6

--------------------------------------------------------------------------------


 

11.2.                        Non-interference.  Executive will not, directly or
indirectly, intentionally disrupt, damage, impair, impede or interfere with the
contractual relationship between the Company and any of its clients.

 

12.                                 Restrictions Against Competition.

 

12.1.                        Restricted Period.  During his employment by the
Company and for a period of eighteen (18) months after termination of such
employment for any reason, Executive agrees not to engage in any Competitive
Acts with any Client or prospective Client of the Company within the prior 12
months prior to termination of Executive’s employment.

 

12.2.                        Definitions.  For purposes of this Section 12, the
following terms shall be defined as follows.

 

“Competitive Acts” means soliciting, selling, marketing, brokering, providing or
managing any services of the sort that the Company provides to its Clients
(“Services”) for any Client, whether directly as an employee of a Client or
indirectly as an employee, subcontractor, partner or owner of a Competitor.

 

“Client” means: (A) any Company client for whom Executive provided Services at
any time during the previous two years of Executive’s employment with the
Company; or (B) any Company client or prospective client to whom Executive
solicited, proposed, marketed or sold Services at any time during the previous
two years of Executive’s employment with the Company; (C) any third party having
a written partnership, alliance or teaming agreement or similar strategic
business relationship with the Company, for whom Executive provided Services at
any time during the previous two years of Executive’s employment with the
Company.

 

“Competitor” means any third party offering technical consulting services within
the United States that compete with the Company or are similar in kind or nature
to the services provided by the Company while Executive is employed by the
Company.

 

13.                                 Reasonableness of Restrictions;
Representations of Executive; Extension of Restrictions; Enforcement.

 

13.1.                        Reasonableness of Restrictions.  Executive
acknowledges that the restrictions set forth in this Agreement are reasonable in
terms of both the Company’s need to protect its legitimate business interests
and Executive’s ability to pursue alternative employment opportunities in the
event his employment with the Company terminates.

 

13.2.                        Representations of Executive.  Executive represents
that his performance of all the terms of this Employment Agreement and his
performance as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his employment with the Company.  Executive will
not disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer of
Executive or others.  Executive is not a party to any other agreement that would
interfere with his full compliance with this Executive Agreement.  Executive
agrees not to enter into any agreement, whether written or oral, in conflict
with the provisions of this Agreement.

 

7

--------------------------------------------------------------------------------


 

13.3.                        Extension of Restrictions.  The period of all
restrictions under this Agreement will automatically be extended by a period
equal in length to any period in which Executive violates his obligations under
this Agreement.

 

13.4.                        Enforcement.  In addition to any other relief or
remedies afforded by law or in equity, if Executive breaches Sections 11 or 12
of this Agreement, Executive agrees that the Company shall be entitled, as a
matter of right, to injunctive relief in any court of competent jurisdiction. 
Executive recognizes and hereby admits that irreparable damage will result to
the Company if he violates or threatens to violate the terms of Section 11 or 12
of this Agreement.  This Section 13.4 shall not preclude the granting of any
other appropriate relief including, without limitation, money damages against
Executive for breach of Section 11 or 12 of this Agreement.

 

14.                                 Return of Property.

 

Upon any termination of his employment with the Company, Executive agrees to
promptly return to the Company: (A) all materials of any kind in Executive’s
possession (or under Executive’s control) incorporating Confidential Information
or otherwise relating to the Company’s business (including but not limited to
all such materials and/or information stored on any computer or other storage
device owned or used by Executive); and (B) all Company property in Executive’s
possession, including (but not limited to) computers, cellular telephones,
pagers, credit cards, keys, records, files, manuals, books, forms, documents,
letters, memoranda, data, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media, all materials that include
trade secrets, and all copies, summaries or notes of any of the foregoing.

 

15.                                 Assignment.

 

This Agreement sets forth personal obligations of Executive, which may not be
transferred or assigned by Executive.  The Company may assign this Agreement to
any successor to substantially all of its assets or business, or affiliates of
any such successor, upon delivery to Executive of a guaranty by the Company of
fulfillment of the Company’s obligations to the Executive hereunder that is
reasonably acceptable to the Executive.

 

16.                                 Non-Disparagement.

 

Executive agrees not to engage in any form of conduct or make any statements or
representations to current or prospective customers of the Company, media
outlets, employees or management of a corporation or business in direct
competition with the Company, or otherwise publish statements or representations
to the public at large which may be actionable, that disparage, characterize in
demeaning manner or question the Company’s business practices, products, advice,
quality of employees and staff, or otherwise harm the public reputation or good
will of the Company, its employees, or management.

 

The Company agrees not to engage in any form of conduct or make any statements
or representations to current or prospective customers of Executive, media
outlets, employees or management of a corporation or business in direct
competition with Executive, or otherwise publish statements or representations
to the public at large which may be actionable, that disparage, characterize in
demeaning manner or question the Executive’s business practices, products,
advice, quality of employees and staff, or otherwise harm the public reputation
or good will of the Executive, his employees, or management.

 

8

--------------------------------------------------------------------------------


 

17.                                 Indemnity; Cooperation in Legal Actions.

 

17.1.                        Indemnity.  The Company will indemnify Executive
against any claims arising from or related to his good faith performance of his
duties and obligations hereunder to the fullest extent allowed by Company
By-laws and Minnesota law.

 

17.2.                        Cooperation in Legal Actions.  In connection with
any action or proceeding against Executive, whether pending or threatened, for
which the Company is obliged to indemnify Executive, the Company will pay or
reimburse Executive in advance of the final disposition for reasonable expenses,
including reasonable attorneys’ fees, necessarily incurred by Executive. 
Executive will cooperate fully with the Company, at no expense to Executive, in
the defense of any action, suit, claim, or proceeding commenced or threatened
against the Company in conjunction with any action, suit, claim or proceeding
commenced or threatened against him.  In addition to the foregoing, Executive
further agrees to provide assistance to the Company, at the Company’s expense,
as may be reasonably requested by the Company or its attorneys in connection
with the litigation of any action, suit, claim, or proceeding involving the
Company, whether not pending or to be commenced, which arises out of or is
related to any matters in which Executive was involved or for which he was
responsible during the term of his employment with the Company.

 

18.                                 Survival.

 

The rights and obligations set forth in Sections 8-17 and 22 shall survive the
termination or expiration of this Agreement, regardless of whether Executive
resigns or is involuntarily discharged.

 

19.                                 Miscellaneous.

 

19.1.                        Headings; Construction.  The headings of Sections
and paragraphs herein are included solely for convenience of reference and shall
not control the meaning or interpretation of any of the provisions of this
Agreement.  This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the party causing this
Agreement to be drafted.

 

19.2.                        Benefit.  Subject to Section 17, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

19.3.                        Waiver.  Any delay by either party in asserting a
right under this Agreement or any failure by either party to assert a right
under this Agreement will not constitute a waiver by the asserting party of any
right hereunder, and the asserting party may subsequently assert any or all of
its rights hereunder as if the delay or failure to assert rights had not
occurred.

 

19.4.                        Severability.  If the final determination of a
court of competent jurisdiction declares, after the expiration of the time
within which judicial review (if permitted) of such determination may be
perfected, that any term of provision hereof is invalid or unenforceable,
(a) the remaining terms and provisions hereof shall be unimpaired, and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision

 

9

--------------------------------------------------------------------------------


 

that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

 

20.           Entire Agreement; Amendment.

 

20.1.        Entire Agreement.  Both Executive and the Company agree that this
Agreement and Exhibit A to this Agreement (Executive’s stock option agreement)
constitute the entire agreement between them with respect to the subject matter
thereof.  There were no inducements or representations leading to the execution
of this Agreement except as stated in this Agreement.  Accordingly, this
Agreement (together with Exhibit A to this Agreement) expressly supersedes any
and all prior oral and written agreements, representations and promises between
the parties relating to Executive’s employment with the Company.

 

20.2.        Amendment.  This Agreement may be amended or modified only with the
written consent of both Executive and the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

21.           Notices.

 

21.1.        Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested.  If
addressed to Executive, the notice shall be delivered or mailed to Executive at
the address most recently communicated in writing by Executive to the Company,
or if addressed to the company, the notice shall be delivered or mailed to the
Company at its executive offices to the attention of the Board of Directors of
the Company with a copy to the attention of the General Counsel.  A notice shall
be deemed given, if by personal delivery, on the date of such delivery or, if by
certified mail, on the delivery date shown on the applicable return receipt.

 

22.           Governing Law; Disputes; Arbitration of Termination of Employment
for Cause.

 

22.1.        Governing Law; Disputes.  This Agreement will be governed by and
construed in accordance with the laws of the State of Minnesota, as such laws
are applied to agreements entered into and to be performed entirely within
Minnesota between Minnesota residents.  Except as set forth in Section 22.2
below, the undersigned each irrevocably consent to the jurisdiction of the
United States District Court for the District of Minnesota and the courts of the
State of Minnesota in any suit, action, or proceeding brought under, based on or
related to or in connection with this Agreement, and each of the undersigned
agrees that either of the aforesaid courts will be the exclusive original forum
for any such action.

 

22.2.        Arbitration of Termination of Employment for Cause.  Any dispute
arising out of or relating to termination of Executive’s employment for Cause
pursuant to Section 6 of this Agreement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business law or business litigation for
at least 20 years.  If the parties

 

10

--------------------------------------------------------------------------------


 

cannot agree on an arbitrator within 20 days, any party may request that the
chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator.  Arbitration will be conducted pursuant to the provisions of this
Agreement, and the employment arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute.  The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  The Company shall pay the fees and
expenses of the arbitrator.  Unless otherwise agreed by the parties, the
exclusive location of any arbitration proceedings shall be Hennepin County,
Minnesota.

 

23.           Code Section 409A.  Notwithstanding anything herein to the
contrary, to the maximum extent permitted by applicable law, amounts payable to
Executive pursuant to Section 7 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals).  For this purpose, each payment
shall be considered a separate and distinct payment.  However, to the extent any
such payments are treated as non-qualified deferred compensation subject to
Section 409A of  the Internal Revenue Code of 1986, as amended (the “Code”),
then (i) no amount shall be payable pursuant to Section 7.4 unless Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) and (ii) if Executive is deemed at
the time of his separation from service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the termination benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death.  Upon the earlier of such dates, all payments
deferred pursuant to this Section 23 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein.  The determination of whether Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).

 

The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with, and the parties agree to use their best
efforts to achieve timely compliance with, Section 409A of the Code and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement by their
signatures below:

 

Analysts International Corporation

 

Andrew K. Borgstrom (“Executive”)

 

 

 

By:

/s/ K.K. Burhardt

 

By:

/s/ A. Borgstrom

 

 

 

 

Title:

Chair, Board of Directors

 

Date signed:

12.17.09

 

 

 

 

Date signed:

12.17.09

 

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

INCENTIVE STOCK OPTION AGREEMENT

 

ANALYSTS INTERNATIONAL CORPORATION

2009 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this 17th day of December, 2009, by and
between Analysts International Corporation, a Minnesota corporation (the
“Company”), and Andrew K. Borgstrom (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Affiliates; and

 

WHEREAS, the Company wishes to grant an incentive stock option to Participant to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2009
Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of an incentive
stock option to Participant and has determined that, as of the effective date of
this Agreement, the fair market value of the Company’s Common Stock is $0.6814
per share;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.             Grant of Option.  The Company hereby grants to Participant on the
date set forth above (the “Date of Grant”), the right and option (the “Option”)
to purchase all or portions of an aggregate of Seven Hundred Fifty Thousand
(750,000) shares of Common Stock, according to the terms and conditions
hereinafter set forth and as set forth in the Plan, and subject to adjustment
pursuant to Section 14 of the Plan. The per share price to be paid by
Participant in the event of an exercise of the Option shall be $0.6814.  This
Option is intended to be an incentive stock option within the meaning of
Section 422, or any successor provision, of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations thereunder, to the extent permitted
under Code Section 422(d).

 

2.             Duration and Exercisability.

 

a.             General.  The term during which this Option may be exercised
shall terminate on December 16, 2014, except as otherwise provided in Paragraphs
2(b) through 2(d) below. This Option shall become immediately exercisable as to
One Hundred Eight-Seven Thousand Five Hundred (187,500) shares. The remaining
shares shall vest as to One Hundred Eight-Seven Thousand Five Hundred (187,500)
shares each year, on the anniversary date of the Date of Grant, commencing on
December 17, 2010, and continuing until the shares are fully

 

--------------------------------------------------------------------------------


 

exercisable.  Once the Option becomes exercisable in accordance with the
preceding schedule as to any number of the shares specified in Paragraph 1,
Participant may continue to exercise this Option with respect to such shares
under the terms and conditions of this Agreement until the termination of the
Option as provided herein.  If Participant does not purchase upon an exercise of
this Option the full number of shares which Participant is then entitled to
purchase, Participant may purchase upon any subsequent exercise prior to this
Option’s termination such previously unpurchased shares in addition to those
Participant is otherwise entitled to purchase.

 

b.             Termination of Employment (other than Disability or Death).  If
Participant’s employment with the Company or any Affiliate is terminated for any
reason other than disability or death, this Option shall completely terminate on
the earlier of (i) the close of business on the three-month anniversary date of
such termination of employment, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following the termination of
Participant’s employment, this Option shall be exercisable only to the extent
the Option was exercisable on the vesting date immediately preceding such
termination of employment, but had not previously been exercised.  To the extent
this Option was not exercisable upon such termination of employment, or if
Participant does not exercise the Option within the time specified in this
Paragraph 2(b), all rights of Participant under this Option shall be forfeited.

 

c.             Disability.  If Participant’s employment terminates because of
disability (as defined in Code Section 22(e), or any successor provision), this
Option shall terminate on the earlier of (i) the close of business on the
twelve-month anniversary date of such termination of employment, and (ii) the
expiration date of this Option stated in Paragraph 2(a) above. In such period
following the termination of Participant’s employment, this Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised.  To the extent this Option was not exercisable upon such
termination of employment, or if Participant does not exercise the Option within
the time specified in this Paragraph 2(c), all rights of Participant under this
Option shall be forfeited.

 

d.             Death.  In the event of Participant’s death, this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary of the date of Participant’s death, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following
Participant’s death, this Option may be exercised by the person or persons to
whom Participant’s rights under this Option shall have passed by Participant’s
will or by the laws of descent and distribution only to the extent the Option
was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised. To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2(d), all rights under this Option shall be forfeited.

 

3.             Manner of Exercise.

 

a.             General.  The Option may be exercised only by Participant (or
other proper party in the event of death or incapacity), subject to the
conditions of the Plan and subject to such other administrative rules as the
Administrator may deem advisable, by delivering within the option

 

2

--------------------------------------------------------------------------------


 

period written notice of exercise to the Company at its principal office. The
notice shall state the number of shares as to which the Option is being
exercised and shall be accompanied by payment in full of the option price for
all shares designated in the notice.  The exercise of the Option shall be deemed
effective upon receipt of such notice by the Company and upon payment that
complies with the terms of the Plan and this Agreement.  The Option may be
exercised with respect to any number or all of the shares as to which it can
then be exercised and, if partially exercised, may be so exercised as to the
unexercised shares any number of times during the option period as provided
herein.

 

b.             Form of Payment.  Subject to the approval of the Administrator,
payment of the option price by Participant shall be made (i) in cash, or with a
personal check or certified check, (ii) by the transfer from Participant to the
Company of previously acquired shares of Common Stock, (iii) through the
withholding of shares of Common Stock from the number of shares otherwise
issuable upon the exercise of the Option (e.g., a net share settlement),
(iv) through broker-assisted cashless exercise, or (v) by a combination
thereof.  For purposes of this Agreement, “previously acquired shares of Common
Stock” shall include shares of Common Stock that are already owned by
Participant at the time of exercise.

 

c.             Stock Transfer Records.  As soon as practicable after the
effective exercise of all or any part of the Option, Participant shall be
recorded on the stock transfer books of the Company as the owner of the shares
purchased, and the Company shall deliver to Participant one or more duly issued
stock certificates evidencing such ownership.  All requisite original issue or
transfer documentary stamp taxes shall be paid by the Company.

 

4.             Miscellaneous.

 

a.             Employment or Other Relationship; Rights as Shareholder.  This
Agreement shall not confer on Participant any right with respect to the
continuance of employment or any other relationship with the Company or any of
its Affiliates, nor will it interfere in any way with the right of the Company
to terminate such employment or relationship.  Participant shall have no rights
as a shareholder with respect to shares subject to this Option until such shares
have been issued to Participant upon exercise of this Option.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.

 

b.             Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws. 
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 

3

--------------------------------------------------------------------------------


 

c.             Mergers, Recapitalizations, Stock Splits, Etc.  Except as
otherwise specifically provided in any employment, change of control, severance
or similar agreement executed by the Participant and the Company, pursuant and
subject to Section 14 of the Plan, certain changes in the number or character of
the Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).

 

d.             Shares Reserved.  The Company shall at all times during the
option period reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

e.             Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.  Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part (i) by delivering shares of Common Stock, or (ii) by electing
to have the Company withhold shares of Common Stock otherwise issuable to
Participant, in either case having a Fair Market Value, as of the date the
amount of tax to be withheld is determined under applicable tax law, equal to
the minimum amount required to be withheld for tax purposes.  Participant’s
request to deliver shares or to have shares withheld for purposes of such
withholding tax obligations shall be made on or before the date that triggers
such obligations or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law.  Participant’s request shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.

 

f.              Nontransferability.  During the lifetime of Participant, the
accrued Option shall be exercisable only by Participant or by the Participant’s
guardian or other legal representative, and shall not be assignable or
transferable by Participant, in whole or in part, other than by will or by the
laws of descent and distribution.

 

g.             2009 Equity Incentive Plan.  The Option evidenced by this
Agreement is granted pursuant to the Plan, a copy of which Plan has been made
available to Participant and is hereby incorporated into this Agreement.  This
Agreement is subject to and in all respects limited and conditioned as provided
in the Plan. All defined terms of the Plan shall have the same meaning when used
in this Agreement.  The Plan governs this Option and, in the event of any

 

4

--------------------------------------------------------------------------------


 

questions as to the construction of this Agreement or in the event of a conflict
between the Plan and this Agreement, the Plan shall govern, except as the Plan
otherwise provides.

 

h.             Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
shareholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Option or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).

 

i.              Blue Sky Limitation. Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and it is determined that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, (i) the exercisability of this Option and the
date on which this Option must be exercised shall be accelerated, provided that
the Company agrees to give Participant 15 days’ prior written notice of such
acceleration, and (ii) any portion of this Option or any other option granted to
Participant pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering shall be canceled.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

j.              Accounting Compliance.  Participant agrees that, if a merger,
reorganization, liquidation or other “transaction” as defined in Section 14 of
the Plan occurs and Participant is an “affiliate” of the Company or any
Affiliate (as defined in applicable legal and accounting principles) at the time
of such transaction, Participant will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.

 

k.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock purchased by Participant (or, in the
case of death, Participant’s successors) shall bear an appropriate legend to
reflect the restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(i) of
this Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(b) or
Paragraphs 4(g) through 4(i).

 

l.              Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(f) above.

 

5

--------------------------------------------------------------------------------


 

m.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.

 

5.             Change of Control.  Notwithstanding anything in the Plan or this
Agreement to the contrary, this Option shall become fully vested and exercisable
upon a “Change of Control” as defined in the Plan.

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Participant

 

6

--------------------------------------------------------------------------------